OPINION
Defendant-appellant Roger C. Johnson appeals his convictions and sentences entered by the Fairfield County Municipal Court on one count of speeding, in violation of R.C. 4511.21(C), and one count of failure to wear a safety belt, in violation of R.C. 4513.263. Plaintiff-appellee is the State of Ohio.
                     STATEMENT OF THE FACTS AND CASE
On February 8, 2000, Trooper Goss of the Ohio State Highway Patrol cited appellant for speeding and failure to wear a safety belt. The complaint was filed in the Fairfield County Municipal Court on February 9, 2000. On February 14, 2000, appellant filed a Sworn Demand to Dismiss for Want of Subject-Matter Jurisdiction. At his arraignment on February 18, 2000, the trial court entered a plea of not guilty on appellant's behalf. The trial court scheduled a trial in the matter for March 2, 2000. Upon conclusion of the trial, the trial court found appellant guilty of speeding and failure to wear a safety belt. The trial court imposed a fine of $25.00 on the seatbelt violation, a fine of $50.00 on the speeding violation, and court costs. The trial court memorialized its orders via Judgment Entry filed March 2, 2000. It is from this judgment entry appellant prosecutes his appeal, raising the following assignments of error:
I. THE TRIAL COURT LACKED JURISDICTION IN ALL CASES.
II. APPELLEES COMMITTED FRAUD.
                                  I, II
This Court previously addressed the issues raised in appellant's first and second assignments of error in State v. Holsinger (July 17, 2000), Fairfield App. No. 00CA06, unreported. For the reasons stated therein, we overrule appellant's first and second assignments of error. The judgment of the Fairfield County Municipal Court is affirmed.
By: HOFFMAN, J. GWIN, P.J. and READER, V.J. concur